Ot

S44 (Rev. 02/19)

The JS 44 civil cover sheet and the information contained herein neither replace nor, suppiem
provided by local rules of court. This form, approved by the Judicial Conference of the Unit

Case 2:19-cv-03518-CMR Document1 Filed 08/05/19
CIVIL COVER SHEET

19°" 3518

and service of pleadings or other papers as required by law, except as

ent the filin
September 1974, is required for the use of the Clerk of Court for the

ed States in

purpose of initiating the civil docket sheet. (SHE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

 

I. (a) PLAINTIFFS
Blaze Waters

(b) County of Residence of First Listed Plaintiff Philadelphia

(EXCEPT IN US. PLAINTIFE CASES)

(c) Attorneys (Mir Name, Address, aud felephone Number)

Pro Se

DEFENDANTS
National Railroad Passenger Corporation ("Amtrak")

County of Residence of First Listed Defendant _District of Columbia .

(IN U.S, PLAINTIFE CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

NOTE:

Attorneys if Known)
Adama K, Wiltshire, Esq.

Litter Mendelson, PC, Three Parkway, 1601 Cherry St, Suite 1400
Philadelphia, PA 19102

 

 

IL. BASIS OF JURISDICTION sPtace aa “X" in One Box Only}

 

(For Diversity Cases Guly)

[f. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X" i One Box for Plaintiff

aad Gne Bax for Defendant)

 

 

 

   
 

 

 

 

 

 

O 1 U.S. Gavermment % 3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Nota Party Citizen of This State O 1 © 1 Incorporated or Principal Place O4 a4
of Business In This State
G2. US. Government A 4 Diversity Citizen of Another State O 2 2 Incorporated and Principal Place os 5
Defendant (indicate Citizenship of Parties in tem {i1) of Business In Another State
Ciuzer or Subject of a O 3 3. Foreign Nation o6 O86
Foreipn Country
IV. NATURE OF SUIT (Piece an “X” in Que Box Only) Click here for: Nature of Suit Code Descriptions.
POUT CONTRACT ee nn TORTS a a be RORFEITORE/PENALTY She BANKRUPTCY. | OTHER STATUTES
(F 110 Insurance PERSONAL INJURY PERSONALINJURY [0 625 Drug Related Seizure 0 422 Appeal 28 USC 158 O 375 False Claims Act
C1 120 Marine CO} 346 Airplane (7 365 Personal Injury - of Property 21 USC 881 |) 423 Withdrawat OG 376 Qui Tam (31 USC
CO) 130 Mifler Act © 315 Airplane Product Preduct Liability O 690 Other 28 USC 157 3729(a))
O 149 Negotiable Instrument Liability O 367 Health Care/ 4 400 State Reapportionment
CO 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical =“ PROPERTY-RIGHTS <} 0 430 Antitrust
& Entorcement of Judgment Slander Persona} Injury O 820 Copyrights (7 436 Banks and Banking
0) 151 Medicare Act © 330 Federal Employers’ Product Liability C1 830 Patent CF 450 Commerce
[) 152 Recovery of Defaulted Liability 1 368 Asbestos Personal (J 835 Patent - Abbreviated G 460 Deportation
Student Loans 0 340 Marine Eyjury Product New Drug Application | 470 Racketeer Influenced and
(Exeludes Veterans} CF 345 Marine Product Liability G 840 Trademark Corrupt Organizations
OF 153 Recovery of Overpayment Liability ‘ PERSONAL PROPERTY [== LABOR. [2 SOCIAL SECURITY 2} 480 Consumer Credit
of Veteran's Benefits Gi 350 Motor Vehicle C1 370 Other Fraud (1 740 Fair Labor Standards GF 861 HiA (1395ff) 1 485 Telephone Consumer
CG 160 Stockholders’ Suits C1 355 Motor Vehicle (0 371 Truth in Lending Act CF 862 Black Lung (923) Protection Act
(F 190 Other Cantract Product Liability (3 380 Other Personal G 720 Labor/Management OF 863 DIWC/DIWW (4056) 90 490 Cable/Sat TY
1 195 Contract Preduct Liability | 360 Other Personal Property Damage Relations G 864 SSID Title XVI (1 850 Securities‘Commoadities!

OF 196 Franchise Injury © 385 Property Damage

 

 

CF 362 Persenal Injury - Product Liability
Medical Malpractice __
[REAL PROPERTY. | CIVIL RIGHTS 2/2. “PRISONER PETITIONS ©:
C 216 Land Condemnation CO) 440 Other Civil Rights Habeas Corpus:

0 463 Alien Detainee

{J 510 Motions to Vacate
Sentence

OG 530 General

C1 220 Foreclosure

( 236 Rent Lease & Ejectinent
(9 240 Toris to Land

0 245 Tort Product Liability

7) 441 Voting

0 442 Employment

1 443 Housing!
Accommodations

O 740 Railway Labor Act

1 751 Family and Medical
Leave Act

0 790 Other Labor Litigation

0) 791 Employee Retirement
Income Security Act

CJ 865 RSI (405(B))

Exchange
(4 890 Other Statutory Actions
O 891 Agricuitural Acts

 

“REDERAL TAX SUITS
0 870 Taxes (U.S. Plaintiff
or Defendant)
O 87 IRS-Third Party
26 USC 7609

 

O 290 All Other Real Property CF 445 Amer. w/Disabiities -] 0 535 Death Penalty

RT IMMIGRATION ec

 

Employment Other:
08 446 Amer. w/Disabilities - | (1 540 Mandamus & Other
Other O $50 Civil Rights

(0 448 Education 555 Prison Condition
O 560 Civil Detainee -

Conditions of

 

 

 

Confinement

0 462 Naturalization Application
465 Other frunigration
Actions

 

©) 893 Environmental Matters

(3 895 Freedom of Information
Act

OF 896 Arbitration

OF 899 Adniinistrative Procedure
Act/Review or Appeal of
Agency Decision

GF 950 Constitutionality of
State Statutes

 

 

V. ORIGEN ¢Hlace an “N" i One Box Onty)

oI iX2 Removed trom
State Court

(] 3  Remanded from o4

Original
Appellate Court

Proceeding

Reinstated or O 5 ‘Transferred from 1 6 Multilistrict
Reopened Another District Litigation -
(xpectfy) Transfer

1 8 Multidistrict
Litigation -
Direct File

 

Vi. CAUSE OF ACTION

Brief description of cause:

 

Plaintiff is alleging disability discrimination

Cite the U.S. Civil Statute under which you are filing (De not eife jurixdictional statntes unless diversity).
28 U.S.C. 1334, 1349, 1441(a), and 1446

 

 

 

 

 

VII. REQUESTED IN O CHECK iF THES IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: O Ves ¥INo

VII. RELATEDCASES)
IF ANY (See mairuelionss nge DOCKET NUMBER _

DATE $I i AT JRE OF ATTORNEY OF RECORD

8/5/2019 AMC Aad rf A

FOR OFFICE USE ONLY “ Hwomaesiynnom *

RECEIPT #4 AMOUNT JUDGE MAG, JUDGE

APPLYING IFP

 

 

 

 

 

 
Case 2:19- i
“ev-03518- GM ROE MeN tor Elk g,08/ 05/19 Page 2 of 55

FOR THE EASTERN DISTRICT OF PENNSYLVANIA ] 9 3
ry N DESI ; o I 8
C RESIGNATION FORM

(to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calender)

 

 

Address of Plaintiff: Blaze Waters, 1302 Orthodox Street, Philadelphia, PA 19124
Address of Defendant: | Amtrak, 1 Massachusetts Ave. NW, 617, Washington, D.C. 20004
Place of Accident, Incident or Transaction: Philadelphia

 

 

RELATED CASE, IF ANY:

Case Number: Judge: Date Terminated:

 

Civil cases are deemed related when Fes is answered to any of the following questions:

1. Ts this case related to property included in an carlier numbered suit pending or within one year Yes [| nol 7 |
previously terminated action in this court?

2, Does this case invelve the same issue of fact or grow out of the same transaction as a prior suit Yes [| No
pending or within one year previously terminated action in this court?

3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes [| No
numbered case pending or within one year previously terminated action of this court?

4. Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes [| No
case filed by the same individual?

| certify that, to my knowledge, the within case Cis / A) is not related to any case now pending or within one year previously terminated action in

 

 

this court except as noted above. . ty
A a
pare, 8/5/2019 ‘a PA AL PA # 326876
Alton vep-ai-Law / Pro Se Plaintiff Attorney LD. # if applicable}

 

 

 

CIVEL: (Place a ¥ in one category only}
Federal Question Cases: Diversity Jurisdiction Cases:

Indemnity Contract, Marine Contract, and All Other Contracts Insurance Contract and Other Contracts

|

2. FELA Aiplane Personal Injury

3. Jones Act-Personal Injury Assault, Defamation

4, Antitrust Marine Personal Injury

5. Patent Motor Vehicle Personal Injury

Other Personal Injury (Please specify):
Products Liability

8. Habeas Corpus Products Liability - Asbestos

9. Securities Act(s) Cases All other Diversity Cases

, Labor-Management Relations
7. Civil Rights

OOOOODOOHO =

 

 

 

 

 

 

10. Social Security Review Cases (Please spectfy):
11. Alkother Federal Question Cases
(Please specify): _ Suits against Amtrak in Federal Court

SIOOCOOOOOOO *

 

 

ARBITRATION CERTIFICATION
(The effect of this certification is to remove the case from eligibility for arbitration.)

1, _ counsel of record or pro se plaintiff, do hereby certify:

[| Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,060.00 exclusive of interest and costs:

[| Relief other than monetary damages is sought.

DATE:

 

Attorney-ct-Law / Pro Se Plaintift Attorney LD. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

 

 

Civ, 609 (S201)
Case 2:19-cv-03518-CMR Document1 Filed 08/05/19 Page 3 of 55

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CASE MANAGEMENT TRACK DESIGNATION FORM

BLAZE WATERS, ‘ CIVIL ACTION
Plaintiff :
Vv, ‘
AMTRAK
: : NO.
Defendant. © I 3 5 ] §

 

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus — Cases brought under 28 U.S.C. § 2241 through § 2255. ( )

(b) Social Security — Cases requesting review of a decision of the Secretary of Health
and Human Services denying plaintiff Social Security Benefits. ()

(c) Arbitration — Cases required to be designated for arbitration under Local Civil Rule 53.2. (€ )

(d) Asbestos — Cases involving claims for personal injury or property damage from
exposure to asbestos. =)

(e) Special Management — Cases that do not fall into tracks (a) through (d) that are
commonly referred to as complex and that need special or intense management by
the court, (See reverse side of this form for a detailed explanation of special
management cases.) { )

(f} Standard Management — Cases that do not fall into any one of the other tracks. (x )

8/5/2019 HN deur [AAW _amtrak

 

 

 

Date Attorney-at-law Attorney for
267-402-3008 267-402-3131 awiltshire@littler.com
Telephone FAX Number ¥-Mail Address

(Civ. 660) 10/02

 

 
Case 2:19-cv-03518-CMR Document1 Filed 08/05/19 Page 4 of 55

om

IN THE UNITED STATES DISTRICT COURT

Ae FOR THE EASTERN DISTRICT OF PENNSYLVANIA
BLAZE WATERS, )
Plaintiff, Civil Action No. I 9 3 5 1 8
v )  (Iudge)
AMTRAK,
Defendant. )
NOTICE OF REMOVAL

 

Defendant National Railroad Passenger Corporation (“Amtrak”), hereby removes this
action from the Philadelphia Municipal Court for the First Judicial District of Pennsylvania, to the
United States District Court for the Eastern District of Pennsylvania under 28 U.S.C. §§ 1331,
1349, 1441(a), and 1446. In support of this Notice of Removal (“Notice”), Defendant states as
follows:

I. PROCESS, PLEADINGS, AND ORDERS

1, Plaintiff Blaze Waters (“Plaintiff”) filed a Statement of Claim on or about May 16,
2019, designated as Case No. SC-19-05-16-5142, in the Philadelphia Municipal Court for the First
Judicial District of Pennsylvania. Plaintiff's Statement of Claim and related exhibits are attached
as Exhibit A.

2. Amtrak was served with a Certificate of Compliance and a copy of the Statement
of Claim via certified mail on July 15, 2019. (Exhibit B.) This Notice of Removal is being timely
filed within 30 days as required by 28 U.S.C. § 1446(b).

3. Pursuant to 28 U.S.C. § 1446(a), the attached exhibit constitutes all process,

pleadings and orders served upon Amtrak or filed or received in this action by Amtrak.

 
Case 2:19-cv-03518-CMR Document1 Filed 08/05/19 Page 5 of 55

II, VENUE

4, Because Philadelphia Municipal Court for the First Judicial District of
Pennsylvania lies in the Eastern District of Pennsylvania, this Court is the appropriate venue for
removal. See 28 U.S.C. §§ 118(b) and 1441(a).

IW. FEDERAL JURISDICTION

5. Amtrak is removing this matter based upon original jurisdiction pursuant to 28
U.S.C. §§ 1331 and 1349, as Amtrak is a federally-chartered stock corporation and the United
States owns more than one-half of Amtrak’s capital stock. See 49 U.S.C. §§ 24301, et seq.; Hollus
v, Amtrak Ne. Corridor, 937 F. Supp. 1110, 1113-14 (D.N.J. 1996), aff'd, 118 F.3d 1575 Gd Cir.
1997) (“Because a majority of the capital stock of Amtrak is owned by the United States, the
federal courts have subject matter jurisdiction over any action involving Amtrak.”); see also
Vasquez v, N. Cnty. Transit Dist., 292 F.3d 1049, 1060 (9th Cir. 2002) (concluding district court
“had original jurisdiction over the subject matter of the litigation because the action involves
Amtrak and the United States owns a majority of the capital stock of Amtrak”); Aliotta v. Nat'l
R.R. Passenger Corp., 315 F.3d 756, 758 n.1 (7th Cir. 2003) (“federal courts have jurisdiction over
all cases involving Amtrak, regardless of the cause of action”); Nat] R.R Passenger Corp. v.
Rountree Transport & Rigging, Inc., 286 F.3d 1233, 1259 n.25 (11th Cir. 2002) (stating, “[i]t is
true that, because Amtrak is a federally chartered corporation that meets the requirements of 28
U.S.C. § 1349, federal question jurisdiction is proper”). The removal of this civil action is,
therefore, proper under 28 U.S.C. § 1441(a) because this is a civil action, inappropriately brought
in state court, but over which the district courts of the United States have original jurisdiction.

IV. COMPLIANCE WITH PROCEDURAL REQUIREMENTS

6. This Notice of Removal is timely filed pursuant to 28 U.S.C. § 1446(b), as it is

being filed on August 5, 2019, which is within thirty days of Amtrak’s receipt of the Complaint.

 
Case 2:19-cv-03518-CMR Document1 Filed 08/05/19 Page 6 of 55

7. In accordance with 28 U.S.C. § 1446(d), Amtrak has filed this Notice with this
Court, is serving a copy of this Notice upon Plaintiff, and is filing a copy of this Notice in the
Philadelphia Municipal Court for the First Judicial District of Pennsylvania.

8. Amtrak reserves the right to submit further evidence supporting this Notice should
Plaintiff move to remand.
Vv. CONCLUSION

WHEREFORE, having fulfilled all statutory requirements, Amtrak prays the instant
action pending against it in the Philadelphia Municipal Court for the First Judicial District of
Pennsylvania be removed to the United States District Court for the Eastern District of
Pennsylvania, and requests that this Court assume full jurisdiction over this matter as provided by
law.

Respectfully submitted,

[ do np “emo

Adama K. Wiltshire (PA. No. 32876)
awiltshire@littler.com

LITTLER MENDELSON, P.C.
Three Parkway

1601 Cherry Street, Suite 1400
Philadelphia, PA 19102

Telephone: 267.402.3000

Facsimile: 267.402.3131

Attorneys for Defendant
National Railroad Passenger Corporation
(“Amtrak”)

Dated: August 5, 2019

 
(Me Document 1 Filed 08/05/19 Page 7 of 55

IN THE PHILADELPHIA MUNICIPAL COURT
FIRST JUDICIAL DISTRICT OF PENNSYLVANIA

)
BLAZE WATERS, ) Case No.: SC-19-05-16-5142
5 é
Plaintiff,
[Fey ool8
. )
AMTRAK,
Defendant. )

NOTICE TO ADVERSE PARTY OF REMOVAL AND CERTIFICATE OF NOTICE TO
PHILADELPHIA MUNICIPAL COURT

TO: Blaze Waters
1302 Orthodox Street
Philadelphia, PA 19124

Plaintiff pro se

PLEASE TAKE NOTICE that a Notice of Removal of this action from the Philadelphia
Municipal Court, First Judicial District of Pennsylvania, to the United States District Court for the
Eastern District of Pennsylvania was duly filed on August 5, 2019 in the United States District
Court for the Eastern District of Pennsylvania at Civil Action No.

A true and correct copy of the Notice of Removal is

 

attached hereto.

In accordance with 28 U.S.C. § 1446, this Notice, together with the Notice of Removal
filed in the United States District Court for the Eastern District of Pennsylvania, has effected a
removal of this action from the Philadelphia Municipal Court, First Judicial District of
Pennsylvania, to the United States District Court for the Eastern District of Pennsylvania. This

Court should proceed no further unless this case is remanded.

 

 
Case 2:19-cv-03518-CMR Document1 Filed 08/05/19 Page 8 of 55

Dated: August 5, 2019

Respectfully submitted,

Adama K, Wiltshire, (PA #32876)
LITTLER MENDELSON, P.C.
Three Parkway

1601 Cherry Street, Sutte 1400
Philadelphia, PA 19102.1321

Attorneys for Defendant
National Railroad Passenger Corporation
(“Amtrak”)

 
Case 2:19-cv-03518-CMR Document1 Filed 08/05/19 Page 9 of 55

CERTIFICATE OF SERVICE
I, Adama K. Wiltshire, hereby certify that on the 5" day of August, I caused a true and

correct copy of the foregoing NOTICE OF FILING OF NOTICE OF REMOVAL, to be served

via first class mail, postage pre-paid, upon:

Blaze Waters
1302 Orthodox Street
Philadelphia, PA 19124
Plaintiff pro se

Lha— Le

Adama K. Wiltshire

 
Case 2:19-cv-03518-CMR Document1 Filed 08/05/19 Page 10 of 55

EXHIBIT “A”

 
Case 2:19-cv-03518-CMR Document1 Filed 08/05/19 Page 11 of 55

PHILADELPHIA MUNICIPAL COURT

FIRST JUDICIAL DISTRICT OF PENNSYLVANIA
1339 Chestnut Street, LOth Floor, Philadelphia, PA 19107

Patrick F. Dugan, President Judge John J. Joyce, Deputy Court Administrator

 

 

 

STATEMENT OF CLAIM
Code; Cher - (43) # $C-19-05-16~-5142
BLAZE WATERS AMTRAK
1302 ORTHODOX STREET _ 60 MASSACHUSETTS AVENUE NE ATTENTION: CUSTOMER RELATIONS
PHILADELPHIA, PA 19124 WASHINGTON, DC 20002
Pidintifits) Defendauttst

 

 

 

Service Address (information) if other than above:

 

 

Ta the Defendant: Plaintiff is seeking a.money judgment against the Defendantts) based on the following claitn:

PLAINTIFF PURCHASED A. HANDICAP ACCESSIBLE MULTI CITY TRIP TICKET FROM THE DEFENDANT JULY 25, 2017
IN THE AMOUNT OF $1,316 AT THE 30TH AND MARKET STREET TRAIN STATION {RESBRVATION NUMBER CDE747) .
PLAINTIFF TOOK A SEAT IN THE HANDICAP SECTION OF THE TRAIN; BUT WAS TOLD IN A VERY UNPLEASANT TONE
TO MOVE BY THE TRAIN ATTENDANT, PLAINTIFF HAS A VIDEO AND PICTURES OF THE TRAIN ATTENDANT THAT HE
WILL PRESENT AT THE TIMB OF THE HEARING. THE AMTRAK ATTENDANT PUT A PIECE OF LUGGAGE IN THE SEAT,
TO PREVENT THE PLAINTIFF FROM SETTING IN THE HANDICAP SECTION OF THE TRAIN. THE TRAIN ATTENDANT
TOLD THE PLAINTIFF TO SIT THE FUCK DOWN ON THE OPPOSITE SIDE OF THE TRAIN. DUE TO THE TRAIN
ATTENDANTS LOUD VOICE, SHE WOKE UP. THE OTHER PASSENGERS THAT THREATENED THE PLAINTIFF. THE
PLAINTIFF WAS DISRESPECTED, HUMILATED AND EMBARRASSED BY THE TRAIN ATTENDANT. THE PLAINTIFF STATES.
THAT HE WAS DEFINITELY DISCRIMINATED AGAINST BY THE AMTRAK TRAIN ATTENDANT. PLAINTIFF IS SEEKING A
JUDGEMENT IN THE AMOUNT OF 812,006 PLUS COURT COST.

 

 

 

 

 

Summons to the Defendant Amount Claimed
You are hereby ordered to appear at a hearing Principal $ 12900.00
scheduled as follows: Interest $ 0.00
Citation al Demandado Attorney Fees $ 0.00
Por la presenta, Usted esta dirljido a presentarse a Ja Other Pees 3. 0.08
siguiente: Subtotal 3 12000, 00
Service $ 0,00
1339 Chestnut Street 6th Fl State Fee 8 aes
& nu Yr gor ’
Philadelphia, PA 19107 Automation Ee : oo
Hearing Room; 6
JCS St. Add. Surcharge = $ 11.25
JCS St. Add. Fee $ 2.25
ATI Fee 5 2.00
July 1st, 2019 ATI Surcharge. $ 10.00
Court Costs $ 44,00
TOTAL CLAIMED $ 12089.76
01:15 PM bate Mon 05/16/2019 —s

 

Faw a plaintiff in this statement of-claims action. | hereby verify that t am authorized to make this verification and that the facts set forth above a¥e true and correct to the
best of my knowledge, information and belief. [ understand that 1his verification is made subject to the penalties set forth in 18 Pa. C.S, &sect; 4904, which concerns the
making of answorn falsifications to authorities,

- A Leng 2 Lo ETERS LE a Nivess & 1302 ORTHODOX STREET

Plone PHILADELPHIA, PA 19124

 

Signature PlaintiffAttoracy

Ath ID #:
NOTICE TO THE DEPENDANT, YOU HAVE BEEN SUED IN COURT. AVISO AL DEMANDADO LE HAN DEMANDADO EN CORTE, YEA POR FAVOR
PLEASE SEE ATTACHED NOTICES LO0$ AVISOS ASOCIADOS,

If you wish fe. resolve this matter without appearing in court, please contact the attorney shown above immediately,
Case 2:19-cv-03518-CMR Document1 Filed 08/05/19 Page 12 of 55

PHILADELPHIA MUNICIPAL COURT

FIRST JUDICIAL DISTRICT OF PENNSYLVANIA
1339 Chestnut Street, 10th Floor, Philadelphia, PA [9107

Patrick F. Dugan, President Judge John J. Joyce, Deputy Court Administrator

 

# SC-19-05-16-5142

 

BLAZE WATERS AMTRAK
1302 ORTHODOX STREET 60 MASSACHUSETTS AVENUE NE ATTENTION: CUSTOMER
PHILADELPHIA, PA. 19124 RELATIONS

WASHINGTON, DC 20002

 

 

 

Plaintiff Defendant(s}

 

CERTIFICATE OF COMPLIANCE
I certify that this filing complies with the provisions of the Public Access Policy of the
Unified Judicial System of Pennsylvania: Case Records of the Appellate and Trial Courts that

require filing confidential information and documents differently than non-con fidential
information and documents.

Submitted by: BLAZE WATERS

Signature: KE eg 2 Lt REL

Name: BLAZE WATERS
Attorney No, (if applicable):

 

 
Case 2:19-cv-03518-CMR Document1 Filed 08/05/19 Page 13 of 55

 

 

 

WHAT TO DO AFTER GETTING A MONEY JUDGMENT,

You have been given judgment in the amount of $ plus costs. The other partly has thirty (30)
days to appeal from this judgment.

if there is no appeal, and if you have not received payment, you may then have the Sheriff execute on the judgment. To
do so, go to the Judgment and Petitions Unit, 1339 Chestnut Street, Room 1003, Philadeiphia, PA 19107 with your copy
of the Statement of Claim. To execute means that you are asking the Sheriff to sell the property or personal goods of
the defendant to satisfy your claim. The cost of execution is.a minimum of $84.00.

You must wait until after the thirty (30) day appeal has run before you can execute; i.e., the 31° day. If the 30" day falls
on a Saturday, Sunday, or holiday you must wait an extra working day. (for example, if the 30" day falls on Sunday,
you must wait until Tuesday).

If and when you receive payment of your claim from the defendant, you are. required under penaity of law to sign and
give to the defendant for filing with the Prothonotary the attached Order to Satisfy. The Judgments and Petitions Unit
is located at 1339 Chestnut Street, Room 1003, Philadelphia, PA 19107.

Remember, after the appeal period has expired you may institute execution proceedings to enforce payment of your
judgment, However, you are cautioned that the Sheriff can only fevy upon and sell property or personal goods owned
by the defendant or defendants in PHILADELPHIA County. You should make every effort to determine what assets the
defendant owns and the exact location of those assets before proceeding with the execution process.

If your judgment arises from a motor vehicle accident and you do not receive payment within 60 days, you may file this
judgment with the Bureau of Traffic Safety in Harrisburg. To initiate this procedure you must go to Room 271 City
Hail, where you will be assisted in this endeavor. The cost of this ceitification is $27.00.

If your judgment is not forthcoming, please refer to the pamphlet Tips on How to Collect Your Money Judgment that you
receive in Court. If necessary, you may contact the Lawyer Referral & information Service, 11" Floor, 1101 Market
Street, Philadelphia, PA 19107 (215-238-6333).

PLEASE BRING THIS FORM WITH YOU WITH YOUR COPY OF THE CLAIM.

THE MUNICIPAL COURT COMPLIES WITH THE AMERICANS WITH DISABILITIES
ACT, WHICH REQUIRES THAT ALL COURT SERVICES AND FACILITIES BE
ACCESSIBLE TO PERSONS WITH DISABILITIES ON AN EQUAL BASIS TO THOSE
WITHOUT DISABILITIES. IF YOU HAVE A DISABILITY AND REQUIRE
REASONABLE ACCOMMODATIONS TO FILE A CLAIM, PARTICIPATE IN
MUNICIPAL COURT PROCEEDING, OR USE ANY SERVICE PROVIDED BY THE
COURT, PLEASE CALL 215-686-7986, REQUESTS FOR REASONABLE
ACCOMMODATIONS MUST BE MADE AT LEAST THREE BUSINESS DAYS
BEFORE ANY HEARING, OR WITHIN THREE BUSINESS DAYS AFTER SERVICE
(DELIVERY) OF THE NOTICE OF HEARING, WHICHEVER IS LATER.

LA CORTE MUNICIPAL CUMPLE CON EL DECRETO DE AMERICANO
INCAPACITADOS (AMERICAN WITH DISABILITIES ACT). ESTE DECRETO
REQUIERE QUE TODOS LOS SERVICIOS Y FACILIDADES DE CORTE SEAN
ACCESSIBLE A PERSONAS INCAPACITADAS, AL IGUAL QUE PERSONAS NO
INCAPACITADAS. SE USTED ESTE INCAPACITADO Y NECIESITA
ACOMODACIONES RAZONABLES, PARA PODER RADICAR UNA DEMANDA,
PARTICIPAR EN ALGUN PROCEDIMIENTO 0 UTILIZAR SERVICIOS EN LA CORTE
MUNICIPAL POR FAVOR LLAME AL TELEFONO 215-686-7986. PARA SOLICITAR
ACOMODACIONES RAZONABLES, DEBE LAMAR POR LOS MENOS TRES DIAS
DE TRABAJO ANTES DE SU AUDIENCIA O DENTRO DE TRES DIAS DESPUES DE
RECIBIR SU CITA, SEGUN 0 QUE OCURRA PRIMERO.

 

 

 

 

 
Case 2:19-cv-03518-CMR Document1 Filed 08/05/19 Page 14 of 55

PHILADELPHIA MUNICIPAL COURT
FIRST JUDICIAL DISTRICT OF PENNSYLVANIA

1339 Chestnut Street, 10th Floor, Philadelphia, PA 19107
Patrick F, Dugan, President Judge John F. Joyce, Deputy Court Administrator

 

# $C-19-05-16-5142

 

BLAZE WATERS AMTRAK
1302 ORTHODOX STREET 60 MASSACHUSETTS AVENUE NE ATTENTION:
PHILADELPHIA, PA 19124 CUSTOMER RELATIONS
WASHINGTON, DC 20002
Plaintiff Defendant(s)

 

 

 

 

IMPORTANT NOTICE TO ALL PARTIES

THE MUNICIPAL COURT COMPLIES WITH THE AMERICANS WITH
DISABILITIES ACT WHICH REQUIRES THAT ALL COURT
SERVICES AND FACILITIES BE ACCESSIBLE TO PERSONS WITH

DISABILITIES ON AN EQUAL BASIS TO THOSE WITHOUT
DISABILITIES. IF YOU HAVE A DISABILITY, AND REQUIRE REASONABLE
ACCOMMODATIONS TO FILE A CLAIM, PARTICIPATE IN A MUNICIPAL
COURT PROCEEDING, OR USE ANY SERVICE PROVIDED BY THE COURT,
PLEASE CALL 215-686-7986, REQUESTS FOR REASONABLE ACCOMMODATIONS
MUST BE MADE AT LEAST (3) THREE BUSINESS DAYS BEFORE ANY HEARING,
OR WITHIN (3) THREE BUSINESS DAYS AFTER SERVICE (DELIVERY) OF THE
NOTICE OF THE HEARING, WHICHEVER IS LATER.

  

NOTA IMPORTANTE PARA TODO PERSONAS

LA CORTE MUNICIPAL CUMPLE CON EL DECRETO DE
AMERICANO INCAPACITADOS (AMERICANS WITH DISABILITIES
ACT). ESTE DECRETO REQUIRE QUE TODOS LOS SERVICIOS Y
FACILIDADES DE CORTE SEAN ACCESIBLE. A PERSONAS
INCAPACITADAS, AL IGUAL QUE PERSONAS NO INCAPACITADAS. SE USTED
ESTE INCAPACITADO Y NECESITA ACOMODACIONES RAZONABLES, PARA
PODER RADICAR UNA DEMANDA, PARTICIPAR EN ALGUN PROCEDIMIENTO
O UTILIZAR SERVICIOS EN LA CORTE MUNICIPAL POR FAVOR LLAME AL
TELEFONE 215-686-7986. PARA SOLICITAR ACOMODACIONES RAZONABLES,
DEBE LAMAR POR LO MENOS TRES DIAS DE TRABJO ANTES DE SU
AUDIENCIA O DENTRO DE TRES DIAS DESPUES DE RECIBIR SU CITA, SEGUN
O QUE OCURRA PRIMERO,

  

A0+ 1 27 E02

 
Case 2:19-cv-03518-CMR Document1 Filed 08/05/19 Page 15 of 55

PHILADELPHIA MUNICIPAL COURT
FIRST JUDICIAL DISTRICT OF PENNSYLVANIA

  
  

WHAT TO DO IF YOU RECEIVE A NOTICE (STATEMENT OF CLAIMS) THAT YOU
ARE BEING SUED IN SMALL CLAIMS COURT

1, Read and understand the Statement of Claim. You are the Defendant; the person, group or corporation suing you is the Plaintiff. [fafter reading
the Statement of Claim you feel you are in the right, then:

2. Gather ail pertinent documents to present your defense; that ts, letters, cancelled checks, bills of sate, letters of notification, aceount books, and paid
bill receipts. Also notify any witnesses you want to speak on. your beliaif'al the hearing.

3. You as an individual are not required to have an attorney represent you. Only corporations and unincorporated associations'in cases in excess of
$2,500.00 must be represented by: an atlarney, in cases of $2,500.00 or less, a corporation or unincorporated association may be represented by an
officer who has documentation of such status.

4, PLAN TO ATTEND THE HEARING to present your defense and any counterclaimis (that is, your claim against the plaintiff to offset his/her claim
against you). Ifyou have a counterclaim, call 215-686-7987 for further information. In most eases, if the defendant does not appear, the judge
will devide in favor of the person who is suing. That is called.a Default Judgment. (Check the Statement of Claim for location, date, and time for
the hearing).

5, Notice to Defend — If your copy of the complaint has a Notice to Defend form aitached to jt, and you plan te attend the hearing and présen( your
defense, you should do the following: (1) fill out both copies of the form and put one in the attached self-addressed and stamped envelope and mail
itt and (2) bring the other copy with you when you attend the hearing, Ifyou fail to do the above and attend your hearing, your case may be
continued. Hf you comply with the above and the plaintiff fails to appear at the hearing, ajudgment shall be entered in your favor.

6, Ef you admit the claim and want to settle as soon as possible, notify the plaintiff immediately. Ifyou admit the claim bul need fime to pay the ieney
owed, you must appear in person on the day sei for the hearing, state to the Courl that you need time to pay,.and your reasons.

IF THERE 18 ANYTHING ON THE STATEMENT OF CLAIM THAT YOU DO NOT UNDERSTAND, FEEL FREE TO NOTIFY THE SMALL CLAIMS
COURT OFFICE, 1339 CHESTNUT STREET, ROOM 1000, PHILADELPHIA, PA 191 07,
if you have a disability and require assistance in order to participate in a Municipal Court pracecding, please contnet us at 215-696-7986,

AT THE HEARING

The courtroom procechire is simple and informal. You should appear in Court in the designated room on the time and dale specified, Bring the copy of
the complaint with you plus all documents for your defense. Be certain to check carefutly the courtroom to which your-case is assigned and go to the
proper room, The proceedings begin with a roil call of cases to be heard during that session.

As each case is called, the parties involved step forward and are sworn in. At this point, plaintiff and defendant merely tell theit stories in plain language
to the Judge, After hearing both sides, the Judge will make a decision.

When you state your case:
Give the facts clearly. Present pertinent documents and witnesses. Stay calm. do not get excited.

iF YOU WIN (the judgment or final order is in your fayor), the plaintiff bas 30 days to appeal,

If YOU LOSE

{. You can appeal within 30 days by (iling a Notice of Appeal in Room 280 City Hall, a copy of which must be filed immediately in Court
Administration, 1339 Chestnut Street, Room 1020, Philadelphia, PA 19107. Be prepared to get a lawyer at this point, however, because the case will
go to the Court of Common Please with more stringent rules to be followed. OR 2, You must satisfy the judgment, that is, do as the judge ordered
within 30 days.

AFTER THE HEARING

TO SATISFY THE JUDGMENT
1, The plaintiff niust sign and give you an ORDER TO SATISFY, whieh you must file with the Prothonotary within thirty days afler the payment, This
ORDER isa document to prove that he/she has been paid and it is necessary to remoye the judgment from record. You should retain a copy for your
records,
IF YOU BO NOT APPEAL AND REFUSE TO PAY THE JUDGMENT WITHIN 30 DAYS
b. ‘The plaintiff may execute on.the judgment, This means that the plaintiff takes action through the Sheriff*s Office. The sheriff may puta levy on your
property, which means he can list your personal belongings to be sold at auction at a Sheriff's Sale in order to-pay off the judgment. If the plainul?
resorts to this, you will have to pay the Sheriff's costs along with the other moni¢s awed. You will be advised that your goods may be seld if you do
not satisfy the plaintiff within 15 days.
2, The plaintiffcan also try ta cotlect from your bank account.
Fete ee are te te ee
REMEMBER
" — Read and understand the STATEMENT OF CLAIM.
«You do not need a jawyer in Municipal Court — unless you are a Corporation or Unincorporated Association, and your case is for more than
$2,500.00, ATTEND THE HEARING to avoid a default judgment — and to tell your side of the story.
* | fyou lose, you can appeal to the Court of Common Pleas within 30 days.
= Small Claims Court begins promptly at the time specified on the front of this complaint. Be certain to allow yourself sufficient time to arrive al
Court on fime.
«  {Fyou have any questions, calt or visit the Smali Claims Court Office.
Small Claims Court
A Division of Municipal Court
1339 Chestnut Street, Room 1000
Philadelphia, PA 19107
Monday through Friday
(215)686-7987 (215}686-7988

 

 

 
Case 2:19-cv-03518-CMR Document1 Filed 08/05/19 Page 16 of 55
Notice of La

  
  

1339 Chestnut Street, 10th Floor, Philadelphia, PA 19107
Elizabeth McCarrick 215-683-8000
languageaccesscoordinator@courts.phila.gov

English: You have the right'to an interpreter at no cost to you. To request an interpreter, please inform court staff using the
contact information provided at the top of this notice.

Spanish/Espafiol: Usted tiene derecho a un intérprete libre de costo, Para solicitar un intérprete favor de informarselo al personal
judicial utilizando la inforimacién provista en 1a parte superior de este aviso.

Mandarin/Cantonese Simplified Chinese/#fi0i8/ SiR (ik Poe: A LIK Qi EARS. GOR, ia
Ry
AVR EATER A BERLE A

Mandarin/Cantonese Traditional Chinese/#4 2535 /SE SRA BMP: RFS EER eB SEATS » OBR EESK (ERAN TS + GA

=n
ee
=p

AU ATA AIE SAAS SS ATES
Jue Y) Cube gles aladtul daSmll , ils ye pe! on ol tanta ill hile ys ASS il abs 53 pp sie cqle Cl jucall dl Gay: Ay el/Arabic
ESYT 1a Cpe ug shall ¢ jal (pb Aaskall

Russian/Pyecrui: Y pac ecTh npaso Ha SecnnaTHble YCAYTH HepeBoANHka. 3aaBka HA Nepesogunka NOMaerca B CYA NO
anpecy, Tene*oHy WIM 311, NOUTE, YKASAHHDIM BBILWE B IATONOBKS STOO YREOMACHHA,

Vietnamese/Tiéng Viét: Quy vi cé quyén duoc mét théng dich vién gitp ma khong tén chi phi nao oA, xin hay bao cho nhan vién
toa dn ding théng tin lién lac cd & trén dau théng bao nay.

Nepalierareh: varsey Prerear WIHT HIST HEATER eat arse eA GL HepeTEHHT aria eT ae, TA
aararer an Reval gens sreterh He starerrenr HaraTTSwOTs STAY Ferrera

Korean FOL: ASHE ¥]-Go] WE SY Go) EA AAS VS Ag} Mech. $4 ANAS Saeed =
S7)4]9} eo] 7a ISAS Sal WU Adela Sells.

Polish/Polski; Ma Pan/Pani prawo do nieodptatnego skorzystania z ustug tumaeza ustnego. Aby zwrdcic sie o wsparcie ze strony

tlumacza ustnego, prosze skontaktowa¢ si¢ z pracownikami sadu, korzystajac z danych znajdujacych sig w gornej ozesei
niniejszego dokumentu.

a) WS Cuuilgdya Ss payio val ge ls OS Bole peice SI vl osSubl je JoS a 5h 0 :Pakistan/ pv lexiy /Punjabi
999 &Mbl Ug) los a> cdlas Ubsiyg Ugi loglee Ub> celal) VLLS pulss al ad uated wal 5 S lose
Punjabi Uwett India: 37'S fea ETH THE TS w da Sd, rH Ut TS at wars adi Sse Cae set aast was
one, four ga a wees Buns WE aaTe 3 fen wet fen Bien e fers C3 fest Husa reach & AHS ad
Portuguese/Portugués: Vocé tem direito a um intérprete gratuitamente. Para solicitar um intérprete, informe A nossa equipe
usando os dados de contato mostrados na parte superior deste aviso.

Somali/Somaati: Waxaad xaq u teedahay in lagu turjumo lacag la’aan ah. Si aad u codsato turjumaanka, fadlan u sheeg
maxkamadda shaqaalaha adiga.oo istiomaala macluumaadka ciwaanka kor lagu siiyay ee ogeysiiskaan.

Haitian Creole/Kreydl Ayisyen: Ou gen dwa resevwa sévis yon entéprét gratis. Pou mande pou yon entépret, tanpri fé manm
pésonel tribinal la konnen [é ou sévi avék enfomasyon an yo te bay ou nan tét avi sa a.

French/Franeais : Vous avez le droit de bénéficier gratuitement de l'assistance d'un interpréte. Pour en faire la demande, veuillez
en informer Je personnel du tribunal 4.l’aide des coordonnées indiquées en haut de page.

 

 
Case 2:19-cv-03518-CMR Document1 Filed 08/05/19 Page 17 of 55

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[a ttm] WamTrark eTicket
aa PRESENT THIS DOCUM ENT FOR BOARDING
=
RESERVATION NUM BER CDE747
RES CDE747-04UUM 7
CLT-MULTIPLE CTIES Multi-City Trip
CrlaARLOTTE, NC AUGUST 27, 2017
TRAIN CRESCENT CHAFLOTTE- ATLANTA DEPARTS AFRIVES Gun Aug 27)
19 Aug 27, 2017 | Fes oe AIZAM 9:41 AM
TRAIN CFERCENT ATLANTA - NEW OFLEANS DEPARTS APRVES (Wed Aug 30}
19 — Aug30, 2017 | Manor Aer Psion 10:08 AM 9:00 FM
TRAIN CRESCENT NEW OFLEANS - FHILADELFHIA (0TH DEPARTS ARRIVES (Gun Sep 10)
20 se g, 2017 * vjewtner Accessible Bedroam TOO AM 12:08 RV
Car 2010+ Foom H
PASSENGERS(2) 0 AMTRAK GUESTREWARDS
WATERS BLAZE ADULT - DISABLED 93/07 Me ee
HORA, KATH ADULT - DISABLED 7185945929

Proper Identification Is required for all passengers, This document le valid for only passengers lisled. See www.arntrak.comiD for details,

IMPORTANT INFORM ATION

SUPGNa pag enpaqannureavaety rentea et

 

 

mean

| MBLTY.IMPAD ADLT,ID & SE,E-CERMFREGFD ON TRAIN NOT VAUD ON OTHER DATERTRAINS -
| MECTY-IMFRO ID & CERTIF EQRD | NON-FEFUNDAELE, EXCHANGES PERMITTED FOR OTHER PAIL
FAPE PURCHASES

+ Long-term parking for {he Atlanta statlon is located across the street al (he America's Bast Value Inn on Peachtree Steel, Park your car and
pay with the front dee clerk inside the hotel, then put the parking ticket on your dashboard,

+ gTickels for Besorved servicas are valid only fer the specific train number, date and accommodation type booked.

+ When should you arrive al the sation? Check the recommended atrival times for your deparlure station at Amlrak com/sations. Allow
additional time if you require ticketIng/baggage services of boarding asdstance, or It you are hoarding al a Canadian station.

+ Tickets are nom-traneferable, They are-valld only for the pereonal use of the passenger(s) named on Ihe ticket.

: For Amtrak travel information, or to make adjustments to your travet plans, please viet Amirak.carm, or call 1-800-US4-RAIL (1-800-872-
7245).

+ Your printed eTickel travel document shows the services you booked, ff you change your beoking but do not reprint the document, it will not
reflect your currant itinerary, You may obtain an updated copy ol your elicket al Amtrak.com. At same dations, a gale agent may need 10
view your eTickel prior to boarding (earn more al Amtrak eoméboarding),

+ Palund and exchange restriclians and penalties for failure to cancel unwanted travel may apply. See the refund/exchange poilcy at
Aritak. com/refund,

 

 
Case 2:19-cv-03518-CMR Document1 Filed 08/05/19 Page 18 of 55

&malt - fwd: Amtrak Reservation Exchanga Confirmation 6/15/19, 5:35 PM

M1 Gmail

Fwd: Amtrak Reservation Exchange Confirmation

Tue, Jul 25, 2017 at 7:47 PM

Blaze Waters <blazemwaters@aol.com>
Yo: justinbenolt77@gmail.com

 

 

 

Sent from AOL Mobile Mail

 

From: DoNotReply <DeNctReply@amtrak,com>

Date: Tuesday, July 25, 2017

Subject: Amtrak Reservation Exchange Confirmation
To: BLAZEMWATERS <BLAZEMWATERS@AOL.COM>

SCAN AT QUIK-TRAK.

4, Print this
confirmation page.
iBarcode| 2, Scan the barcode —[kiaskl
under the scanner '
below the keypad.
3, Touch the "Print
Tickets" button,

Receipt and Itinerary as of 25-Jul-2017, 01:03 AM (ED7).
Dear Amtrak Customer,
Thank you for choosing Amtrak.Please save or print this page for your records.

Your reservation has been changed. Ifyou have issues with (hese changes please contact 4-800-USA-RAIL
(1-800-872-7245), Here are your new travel detalls.

Reservatlon Number: CDE?47
THIS IS NOT A TICKET

yin a

This confirmation notice |s not a ticket. You must obtain a ticket before boarding.

TICKETING INFORMATION

Pick up your tickets at any Amtrak Quik-Trak self-service ticketing klosk, or at any Amtrak ticket window,
Check station operating hours before you go; ticket window and Quik-Trak kiosk hours vary

from station to sfation. Your entire reservation (alt segments) will be cancelled if you do not pick up

your tickets before your first departure or If you no-show for any segment in your reservation. If your
reservation cancels, you will need to make a new reservation, which may be at a higher fare.

IMPORTANT POLICIES
Case 2:19-cv-03518-CMR Document1 Filed 08/05/19 Page 19 of 55

Gmall - Fwd: Amizak Reservation Exchange Conti mation 6/15/19, 5:36 PM

 

*Valid identification is required for all passengers 18 and over. For detailed information, please visit
www.amtrak.coml® or call 1-B00-USA-RAIL (1-800-872-7245).

*Two carry-on bags, up to'50 ib and 28 x 22 x 14 Inches each, are allowed per passenger. For Important
baggage policy information, please visit www.amtrak.com/BaggagePolicy or call 1-800-USA-RAIL
(1-800-872-7245).

PASSENGER INFORMATION

 

Passenger 1: Waters, Blaze

Amtrak Guest Rewards Number: 7039376327
Passenger 2: Horr, Kelth

Amtrak Guest Rewards Number: 7135345929

ITINERARY

saa Sore SS eres sSeesS= == == fos

Philadelphia (30Th St}, Pennsylvania (Phi) to Charlotte, North Carolina (Cif)
Tuesday August 22, 2017 8:54AM - Tuesday August 22, 2017 8:44PM

sures Cocn mim Sreesersresgcoo sesso =r

Train: 79 Carolinian
Duration: 41H 50M

Departs:
Philadelphia (30Th St), Pennsylvania (Phi)
Tuesday Augusf 22, 2017 8:54AM

Arrives:
Charlotte, North Carolina (CI
Tuesday August 22, 2017 8:44PM

Seat(s)/Room(s):
2 Reserved Coach Seats

ee fmm et eet wee sooo <3 ae en nd od meee et
So mem SS ¢ ao we a

Charlotte, North Carolina (Cif) to Atlanta, Georgia (Atl
Sunday August 27, 2017 4:13AM - Sunday August 27, 2017 9:41AM

oes E = SSS reser =

Train: 19 Crascant
Duration: 05H 28M

Departs:
Charlotte, North Carolina (CI)
Sunday August 27, 2017 4:13AM

Arrives:
Atlanta, Georgia (Ath
Sunday August 27, 2017 9:41AM

Seat(s}/Room(s}:
2 Reserved Coach Seats

 

MEI LOCO CMS RS RRA AAAS SSK SSeS 4 = oc ===
Atlanta, Geargia (Ath} to New Orleans, Louisiana (Nol)
Wednesday August 30, 2017 10:06AM - Wednesday August 30, 2017 9:00PM

SESS Saas ==o> BSc

Train: 79 Crescent

 

 

 
Case 2:19-cv-03518-CMR Document1 Filed 08/05/19

Gmail - Fwd: Amtrak Reservation Exchange Contirmatlon

Duration: 10H §4M

Deparis:
Atlanta, Georgia (At!)
Wednesday August 30, 2017 10;06AM

Arrives:
New Orleans, Louisiana (Nol)
Wednesday August 30, 2017 9:00PM

Seat(s/Room(s).
Viewliner Accessible Bedroom H In Car 1911

na nae a ‘ae an aaa mae sa a i se —_ at em ene mr mane re Se Sed es
=< = =e SSS S STS SSS TSS ASS SSSI Soe

New Orleans, Louisiana (Nol) to Philadelphia (30TH St), Pennsyivania (Phi)
Saturday September 9, 2017 7:00AM - Sunday September 10, 2017 12:08PM

sere ven ret mcs seo

Traln: 20 Crescent
Duration: 29H 08M

Departs:
New Orleans, Louisiana (Nol)
Saturday September 9, 2017 7:00AM

Arrives:
Philadelphia (30Th St), Pennsylvania (Phi)
Sunday September 10, 2017 12:08PM

Seat(s¥Room(s}:
Viewliner Accessible Bedroom H In Gar 2010

Special Service Has Been Requested

Page 20 of 55

ee ee
sSSssSSa

 

Sree eee eee

Rai . $ 694.70
Accommodations $ 622.20
Ticket Delivery Fea $ 0.00

Subtotal $ 1316.90

Credit From Previous

Purchase $ 1222.55
Forfeit Amount $0.00
Purchase Total $94.35
Evoucher Amount $0.00
Refund Fee $ 6.00

Refund Amount $ 0.00

 

6/15/99, 5:35 PM

 

 
Case 2:19-cv-03518-CMR Document1 Filed 08/05/19 Page 21 of 55

Gmail - Fwd: Amtrak Reservailon &xchange Confirmation §}15/19, 5:36 PM

We have sent an e-mail confirmation to the following addresses: BLAZEMWATERS@AOL.COM
BILLING INFORMATION

AMTRAK - www.amtrak.com

Billed to;

ADDITIONAL INFORMATION

 

* When should you arrive at the station? Check the recommended arrival limes for your departure station at
Amtrak.conystations. Allow additional time if you are boarding at a Canadian station, or require
ticketing/baggage services or boarding assistance.

* If you are fraveling on the Auto Train, motorcycles and vehicles with trailers must check in by 2:00 pm.

All other vehicles must check in by 2:30 pm. Vehicles will not be accepted alter 2.30 pm.

* You may cancel (but not modify) your reservation online. Cancellation fees and/or refund fees may apply.
‘fo change your reservation, please call 1-800-USA-RAIL (1-800-872-7245).

* THIS IS NOT A TICKET. You must obtain your ticket(s) before boarding.

 

HAVE A GREAT TRIP!

 

 

* Need a hotel? Amtrak offers great deals for your destination. For the best deals in cars and
hotels please visit htto:/Arip.amtrak.com to learn more.
Questions? Contact us online at www.amitrak.com/contactus or call 1-800-USA-RAIL (1-800-872-7245).

 

The policies described above apply to travel on Amtrak services.

Justin Benolt <justinbencit77@gmall.com> Thu, Aug 10, 2017 ai 1:23 PM
To: "mbalmut@aol.com" <mbalmui @aol.com>

{Quoted text hidden]
Case 2:19-cv-03518-CMR Document1 Filed 08/05/19 Page 22 of 55

Messages stl] LTE 12:55 AM © =

< @ nest @
P Magsc1dgar

oo “PUNTA

a

 

Amtrak «
639K people like this including

Francis M. Berkery and 102
friends

Railroad Company
OV/27/201T7, G06 AM
bn on west rei arte a

friend and we were |
i) AL iid the)

 

 
Case 2:19-cv-03518-CMR Document1 Filed 08/05/19 Page 23 of 55

(Messages uli LIE 12:65 AM c=

< Amtrak @
Messenger

639K people like this including
Francis M. Berkery and 102
friends

Railroad Company

ON F40T7, BOG AM

Peek el
friend and we were

 

 
Case 2:19-cv-03518-CMR Document1 Filed 08/05/19 Page 24 of 55

Messages ull LTE 12:56AM © Gm)

< Amtrak @
Messenger

TS - handicap oe

 

 

 

 
Case 2:19-cv-03518-CMR Document1 Filed 08/05/19 Page 25 of 55

@ Messages etl LTE 12:56 AM © Ga)
< e Amtrak @
Messenger

"Not a ae ae
aU | a her L was

 

We apologize. We
have forwarded your
concerns to

© management.

OG@e za 6 ww

 
Case 2:19-cv-03518-CMR Document1 Filed 08/05/19 Page 26 of 55

Messages atl LTE 12:56 AM @ i
< Amtrak | | @
Messenger

Tay) mrt Ta eas
Tele AVaee

 

 
Case 2:19-cv-03518-CMR Document1 Filed 08/05/19 Page 27 of 55

@ Messages atl LTE 12:56 AM @ Gm)
< & tre @
Messenger

larva Ties the women —

Rs her coworker’

 

We apologize.
These issues are
handled by
Customer
Relations. Please
call us at 1-800-
USA-RAIL (SU
8a-430p EST) or
email us at
https://
www.amtrak.com/
contact-us

ch

 

 
Case 2:19-cv-03518-CMR Document1 Filed 08/05/19 Page 28 of 55

Messages afl LTE 12:57 AM | @ Gm)

< & ie @
Mesgenger | |

 
Case 2:19-cv-03518-CMR Document1 Filed 08/05/19 Page 29 of 55

Messages ull LTE 12:57AM — @ Ga)
Amtrak
< & Messenger @
ets ers Ree oe
Rit) train

 

APRA, bia4 PM

e@
ee

 

 
Case 2:19-cv-03518-CMR Document1 Filed 08/05/19 Page 30 of 55

Messages aff LTE 12:57 AM @ =)
Amtrak |
< & Messenger @
aig ra OS ‘the only |
NS ae on the te

 

 
Case 2:19-cv-03518-CMR Document 1. Filed 08/05/19 Page 31 of 55

Messages ull LIE 12:58AM @ Gz)

< , Amtrak @
Messenger .

 

 

 
Case 2:19-cv-03518-CMR Document1 Filed 08/05/19 Page 32 of 55
Messages all LTE 12:68 AM @ Gz)

< Amtrak @
Messenger .

Merc Lele
Be eiseced Cree ae

 

APR A, br27 PM

$$ @ &@ © Aa

 

 

 
Case 2:19-cv-03518-CMR Document1 Filed 08/05/19 Page 33 of 55

Messages atl LTE 12:58 AM @ (a)

< Amtrak @
Massager

 

ADRS, Aa eM

 

qe7iO AM

Ws cy ec S.
at EV not ny 2 ate

 

 
Case 2:19-cv-03518-CMR Document1 Filed 08/05/19 Page 34 of 55

Messages esff LTE 12:58 AM @ =!

Amtrak
< Messenger @
sending this to 7
Me ltl: Uae LU

ai

 

 
Case 2:19-cv-03518-CMR Document 1 Filed 08/05/19 Page 35 of 55

@ Messages wil LTE = =12;59 AM © : © =!

< . Amtrak | @
Messenger

and a half (my first

 

 
Case 2:19-cv-03518-CMR Document1 Filed 08/05/19 Page 36 of 55

Messages all LIE 12:59 AM @ =)
< Amtrak @
Messenger

or) CYTES Sit way
or were RL oy

 

 

 

 
Case 2:19-cv-03518-CMR Document1 Filed 08/05/19 Page 37 of 55

Messages etl LTE 12:59AM | @ f=)

< » Amtrak @
y Messenger

 

 

 
Case 2:19-cv-03518-CMR Document 1. Filed 08/05/19 Page 38 of 55

{8 Messages all LTE 12:59 AM @ @-)

< Amtrak @
Messenger .

eye Rate or: a) ee
ar) Wi oe , wer

 

 
Case 2:19-cv-03518-CMR Document1 Filed 08/05/19 Page 39 of 55

Messages uff LTE 12:69AM , ©

< Amtrak &@
Messenger

Baek Uk UC) 1A) ee
eT mate and , rte

 

 
Case 2:19-cv-03518-CMR Document1 Filed 08/05/19 Page 40 of 55

Messages af LTE 12:59AM C=:

¢ Amtrak @
Messenger

 

 

 

 
Case 2:19-cv-03518-CMR Document1 Filed 08/05/19 Page 41 of 55

Messages afl LTE 1:00 AM - C=!
A Amtrak |
< Messenger @
already.am.Plssend
MCR Cw Cic te cuit ae

 

 
Case 2:19-cv-03518-CMR Document1 Filed 08/05/19 Page 42 of 55

@ Messages atl LTE 1:00 AM @ ==

Amtrak
< e Messenger @
rca ey you's ‘ve ear

 

 

 
Case 2:19-cv-03518-CMR Document1 Filed 08/05/19 Page 43 of 55

all MetroPCS LTE 1:12 AM @ Ge)

< Amtrak &@
Mesuonger

TOE AM

Hey! In reviewing
your information,
our records reflect
your concerns were
reported to our
Customer Relations
Department and
forwarded to
management. For
further assistance,
you may reach out
to Customer |
Relations. We are
unable to provide
any assistance

gS regarding your case. @

 

 
Case 2:19-cv-03518-CMR Document1 Filed 08/05/19 Page 44 of 55

wiMetroPCS LIE 1:12 AM @ =)
< Amtrak | @
Messenger
a Wer WHE ware ag yw te CA ee g

: BCE: eTTa eM TIER ATS
7 address of al ho

 

 

 
Case 2:19-cv-03518-CMR Document1 Filed 08/05/19 Page 45 of 55

wil MetroPCS LTE 1:16 AM © Gz)

< m Amtrak @
| Messenger

please send me your
-mainaddressof
Wg ae dks Ps

 

 

 
Case 2:19-cv-03518-CMR Document1 Filed 08/05/19

ACKNOWLEDGMENT oF DOCUMENT REVIEW

We, need you to read the following acknowledgments to ensure that you ar ¢ satisfied with the

Aitiig; the wording in the Statemelitof Claim aftd/or the Landlord Tenant Coriplaint fori and

'

that you agree that all personal information has bean ramoved from each afd every dotiiajent
, Used In your filing since our docket Ve. avallable for public Viewing: °

“ay » You agree that you hav read ihe entre fling and agree. with thei Wor ran, Lerminglogy

“and content,

te

2 You agtee that all ‘of the names, addresses (ine ding sult, apartment numbers and
fladrs} and “any other Inforrnaitiot 1 tie caption bod are correct,

3," You agree that it is your responsibility to remove 2 al personal Information that | is shown
* on dny form used in the filing. This includes information pertalning to you, any party
_ nated in the fillng and any other individual who has information included on, the .
* documents submitted as evidence. This Information includes, but Is not limited to,

, phone numbers, account nutribers, soclal security numbers, routing numbers, bank
‘ accounts and tax inforration,

. " . oa ; . : . . ‘
4, You have submitted, if available, your email dddress and cell phone number in case you
need to be contacted by th e court t regarding the filing.

oe

By signing this form youl agree that you have read the docament In full, have been given

the: opportunity to" revise your Hing and/or to ask any questlons regarding the filing
" process. -

Neen Alege Lets ce 804.

. Court Repres entative:

 

+

Page 46 of 55

 

+

 

 

 
Case 2:19-cv-03518-CMR Document1 Filed 08/05/19 Page 47 of 55

PHILADELPHIA MUNICIPAL COURT
FIRST JUDICIAL DISTRICT OF PENNSYLVANIA
1339 Chestnut.Street, | Oth Floor, Philadetphia, PA 19107
Patrick F. Dugan, President Judge John 3, Joyce, Deputy Court Administrator

 

# 8C-19-05-16-5142

 

 

 

 

 

BLAZE WATERS AMTRAK
1302 ORTHODOX STREET 1 MASSACHUSETTS AVENUE NW
PHILADELPHIA, PA 19124 WASHINGTON, DC 20001
Plaintiff Defendanits)
BLAZE WATERS

1302 ORTHODOX STREET
Address & PHILADELPHIA, PA 19124

 

Plaintiff/Attorney Phone
Attoriiey #
ORDER
AND NOW, to wit this Ist day of July ; 2019, ~upon

 

consideration of the above captioned complaint, it is hereby ordered and decreed that the above captioned

case be marked as follows:

No Service, Dismissed without Prejudice.

The previous disposition of Withdrawn without Prejudice entered on 07/01/2019 has
been vacated, The description of that disposition was: Withdrawn without
Prejudice.

Parties Appearing: BLAZE WATERS. <br>Disposition Entered By Trial

Commissioner: Aaron C Palmer

BY THE COURT:

OFS. ni PE no eagae

A. Palmer (7. CANTZ) J.

SE (O70 }

 

 
Case 2:19-cv-03518-CMR Document1 Filed 08/05/19 Page 48 of 55

PHILADELPHIA MUNICIPAL COURT
FIRST JUDICIAL DISTRICT OF PENNSYLVANIA
1339 Chesteut Street, }Oth Floor, Phifadelphia, PA 19107

Patrick F, Dugan, President Judge John J. Joyce, Deputy Court Administrator

 

# SC-19-05-16-5142

 

BLAZE WATERS AMTRAK
1302 ORTHODOX STREET 60 MASSACHUSETTS AVENUE NE ATTENTION: CUSTOMER
PHILADELPHIA, PA 19124 RELATIONS

WASHINGTON, DC 20002

 

 

 

 

 

Plaintiff Defendant(s)
BLAZE WATERS
se 24302 ORTHODOX STREET

- Address & DA TUADELPHIA, PA 19124
Plaintiff/Attorney Phone
Attorney # __

ORDER
AND NOW, to wit this Ist day of July . 2019, ~upon

 

consideration of the above captioned complaint, it is hereby ordered and decreed that. the above captioned

case be marked as follows:

Withdrawn without Prejudice.

BY THE COURT:

OF iin Elgg

A. Palmer (T. Diaz) J.

SE (B709/0))

 
Case 2:19-cv-03518-CMR Document1 Filed 08/05/19 Page 49 of 55

PHILADELPHIA MUNICIPAL COURT

FIRST JUDICIAL DISTRICT OF PENNSYLVANIA
1339 Chestnut Street, 10th Floor, Philadelphia, PA 19107

Patrick F. Dugan, President Judge John J, Joyce, Deputy Court Administrator

RELISTMENT COVER SHEET AND REQUEST FOR ALTERNATE SERVICE
Case # SC-19-05-16-5142

 

 

 

 

 

 

 

 

ALAZE WATERS AMTRAK
1302 ORTHODOX STREET 1 MASSACHUSETTS AVENUE NW
PHILADELPHIA, PA 19124 WASHINGTON, DC 20001
Plaintiffs} Defendant(s)
| THE FOLLOWING MUST ACCOMPANY THIS FORM: |
« Copy of Complaint and all attachments + Other
* Stamped, addressed business size envelopes
* $14.30 Filing Fee

 

PLUS THE FOLLOWING: |

 

 

For Service at a New Address: 1 MASSACHUSETTS AVENUE NW

 

 

New Address: WASHINGTON, DC 20001

(C1) Writ Service (Philadelphia Writ Service)-attach service fee T C& E Process Service attach service fee
[1] Private Process Server (Attorney responsible for service) [7] 4 Sure Legal Services attach service fee
(J Constable Service (service to be made out of Philadelphia County) attach service fee CI 1s DONE! Courier attach service fee
Certified Mail [1] MTE Courier Services attach service fee
(1) Scotiandyard Security attach service tee

 

FOR SERVICE at SAME ADDRESS (Service was never mate):

 

{] Alternative Service Requested Special Instructions OMER RELATIONS
[] Regular & Cortified Mail, and Form 3817 ATTENTION: AMTRAK CUSTOMER ATI

 

 

(] Service was good on original filing

 

 

Attorney for Plaintiff:

 

 

|, BLAZE WATERS , verify personal service bas nel been achieved and/or the fast known address is a post office box for:

(circle one or both and attach previous return of service)
Jum a plointiff in this relistment action, | hereby verify that] am authorized lo make this verification and that the facts set forth above are true and correct to the
best of my knowledge, information and belief. 1 understand that this verification is made subject to the penalties set forth in 18 Pa, C.S. &sect, 4904, which

concerns the making of unsworn fulsifications to authorities,

Name of Party and Address:

 

 

THE FOLLOWING SEARCHES HAVE BEEN MADE (Attach any copies of search results):

 

 

CL) Examination of telephone directories [] Inquiries made of Bureau of Motor Vehicles
FE] Inquiries made of neighbors or relatives C1 Inquiries made of tax records
(1 Information ftom Post Office Inquiries made of business license records

CJ
[] Mail received by the party addressed to premises (see Oth/Cramis}: [-] Inquiries made of Corporation Bureau
(} Inquires made of employers EJ] Other/Comments:
CD Inquiries made of Voter's Registration Bureau

 

 

 

 

 

Service is authorized by mailing a copy of the Complaint, all attachinents and this approval as follows: (1) Certified Mail, return recéipt requested; (2)
first class mail, postage prepaid with 4 Certificate of Malling (Post Office Form 3817). BY THE COURT:
Date: 07/02/2019 Judge: OF eee ne al

NOTICE TO ALL PARTIES; SUMMONS: You aré hereby ordered fo appear for trial as follows: |

1339 Chestnut Street 6th Floor Date: August 23, 2018
Philadelphia, PA 29107 Time: 01:15 PM Hearing Room: 9

 

 

 

 

 

 

 

This case has been rescheduled, Attached is a copy of the original complaint (whicl shows the ofiginal trial dale). IF you do not attend the new triat, a judgment
may be entered against you and you may lose important property or rights,

 

 

 

 
Case 2:19-cv-03518-CMR Document1 Filed 08/05/19 Page 50 of 55

PHILADELPHIA MUNICIPAL COURT

FIRST JUDICIAL DISTRICT OF PENNSYLVANIA
1339 Chestnut Street, }Oth Floor, Philadelphia, PA 19107

Patrick F, Dugan, President Judge John J, Joyce, Deputy Court Administrator

 

# SC-19-05-16~5142

 

BLAZE WATERS AMTRAK
1302 ORTHODOX STREET 1 MASSACHUSETTS AVENUE NW
PHILADELPHIA, PA 19124

WASHINGTON, DC 20001

 

Piaintiff(s) Defendant(s)

 

 

 

(SLs 2 el AA

 

 

 

 

 

 
Case 2:19-cv-03518-CMR Document1 Filed 08/05/19 Page 51 of 55

PHILADELPHIA MUNICIPAL COURT

FIRST JUDICIAL DISTRICT OF PENNSYLVANIA
§339 Chestnut Street, 10th Floor, Phifadelphia, PA 19107

Patrigk F, Dugan, Président Judge John J. Joyce, Deputy Court Administrator
#{ SC-19-05-16-5142

 

 

BLAZE WATERS AMTRAK
1302 ORTHODOX STREET 1 MASSACHUSETTS AVENUE NW
PHLLADELPHIA, PA 19124 WASHINGTON, DC 20001
Phaehatyf Defendait(s)

 

 

 

 

CERTIFICATE OF COMPLIANCE
| certify that this filing complies with the provisions of the Publie Access Policy of the
Unified Judicial System of Pennsylvania: Case Records of the Appellate and Trial Courts that

require filing confidential information and documents differently than non-confidential
information and documents.

Submitted by: BLAZE WATERS

Signature: # Be Cots Belt AAR 1

Name; BLAZE WATERS
Attorney No. (if applicable):

 

 
Case 2:19-cv-03518-CMR Document1 Filed 08/05/19 Page 52 of 55
Notice of Language Rights

    

 

1339 Chestnut Street, 10th Floor, Philadelphia, PA 19107
Elizabeth McCarrick 215-683-8000
languageaccesscoordinator@courts, phila.gov

English; You have the right to an interpreter at no cost to you. ‘Fo request an interpreter, please inform court staff using the
contact information provided at the top of this notice,

Spanish/Espaiiol: Usted tiene derecho a un interprete libre de costo. Para solicitar un intérprete favor de informarselo al personal
judicial utilizando la informacion provista en la parte superior de este aviso,

Mandarin/Cantonese Simplified Chinese/OG1E/ SHE fi FC: ARIS Bea. GREER, WHE
FA
AGHA LA PEAR Ata BER LEA

Mandarin/Cantonese Traditional Chinese/#43835/BEREE SP: SAE SOR eB iS IRIS ° WAR BR BREARIS BA

 

=
P3
ae

RA AAPA SB RU REAR AS » HAA RET
Laci! cua glee aladtindls LeSaral (pAlb ga aME) ceo ob cap phe Gullal the cys Aalst col ado Gag ame cle pac!) JU gays dy el/Arabic
BY) 1a Ce cg ghell ¢ jell 4d deal

Russian/Pyccwuit: ¥ pac ecrb npago Ha GecnnaTHbie yenyrn nepeBonauKa, Jara Ha TepeBOAMAKA NOAASTCA B eya no
apecy, TeAeOuy MH 3/1, TOUTS, YKASAHHEIM BbILUE B 3ATOOBKE QTOTO YBCMOMNGHHA.

Vietnamese/Tiéng Viet: Quy vj co quyén duge mét théng dich vién gitp ma khong tén chi phi nao ca, xin hay béo cho nhan vien
toa an ding thang tin lién lac cé 6 trén dau théng bao nay.

Nepalistarsth: aurseey Greea Wren aM Hee Wear Tae sefCeae wl separa oirhet HARI Tet, TH
qaarat anf Rewet aes ora att Herace pata woMy STN feeyeT|

Korean/$h20]: ASHE ¥] So] WA FS Qo] SB 2AS BS Aa USGUe. SA AMNSE AVAAG ES
Bz) 9} Arto 7] AIAS Sal Be aelolal welare.

Polish/Polski: Ma Pan/Pani prawo do nieodplatnego skorzystania z ustug thimacza ustnego. Aby zwrocié sig o wsparcie ze strony

thamacza ustnego, prosze skontaktowaé sig z pracownikami sqdu, korzystajqc z danych znajdujqcych sig w gore] czesci
niniejszego dokumentu.

WS Cuwlgdys Go payio iat > [> US lbol> prio S] LES esSuilal pate aS ably ‘Pakistan/ ziy (Punjabi
1999 EMbI uss clos 2) callac Ubsijg Ugi wloglee obo bil) ULES plo aiol a> oi val ad 2S bro

Punjabi/ Ueret /India: Jos fea Garin gH ae & da 3, frm dt gos Tet Bas Sa Salah eae set Bast aaa
ang, frou aa a wees @ on } TE ae'S 3 fh wet fim Bien @ frvs 69 Est hea Teac | Ass aa]

 

Portuguese/Portugués; Vocé tem direito a um intérprete gratuitamente. Para solicitar um intérprete, informe A nossa equipe
usando os dados de contato mostrados na parte superior deste aviso.

Somali/Somaali: Waxaad xaq u leedahay in lagu turjumo facag Ja’aan ah. Si aad u codsato turjumaanka, fadlan u sheeg
maxkamadda shagaalaha adiga oo isticmaala macluumaadka ciwaanka kor lagu silyay ee ogeysliskaan.

Haitian Creole/Kreydl Ayisyen: Ou gen dwa resevwa sévis yon entéprét gratis. Pou mande pou yon entéprét, tanpri fe manm
pesonel tribinal fa konnen 1é ou sévi avék enfémasyon an yo te bay ou nan tét avi saa.

French/Francais : Vous avez !e droit de bénéficier gratuitement de assistance d'un interpréte, Pour en faire la demande, veuiilez
en informer ie personnel du tribunal 4.Vaide des coordonnées indiquées en haut de page.

 

 
Case 2:19-cv-03518-CMR Document1 Filed 08/05/19 Page 53 of 55

EXHIBIT “B”

 

 
  

 

 

y
'
'
%
4

    
    

       

T55

 

 

 

     

 
  
 

 

 

 

* TEWW *

: | , ae eee: a — 3 oud nog d : '

 

 

 

 

|

  

.  “FDIAUES TASOd ANIINO SalddNS 35us HBdUO ees Oe
52! Sraseumnk@ —INOI'SdSN LV SN LISIA” ny
ae ys 2 0 a tl ee aN ted :
ims . ; Ce ee :
ee OY :
Oz: | M i i

3 : f 4 :
| ae x aig GLu
Oke - t we i 2 !
eee | Waren? ; BS
& : om = x55 PE D8 : ae
aa ra A died * a Te oad : ' =
4 z : SMSOSn “GSMINOSY Fe AVE TagvT i e
e 2 . - — NOLVWHYT00 SHOLSNO ¥ €
re : | | “STTVNOLLWNUGULNT O3S1 NEHM, 3
oes “aon onomaaun ony 35090293 loz Aine ‘arc eset ; *
gz : " + ae ey
ae 4 74 f Peay ad pee a wt Ajao sasew0g - x
ae E . 2 rat E if . ~ Tee &
ef | 2 (NY YE : STEWIVAY dNHoId 28
Be FOP son pe er Ag
zs ! os - we ELBE: te d, pled +d3QMoni Sonvensut | 2. °.
ea 4 wr ay pe “~ an
2 : a = wt Ws OS0N TON WONDIOVELsasn Wy “a
a2 | ‘i ws FY aA Fee WOU * 7 [ 2:
ee | _ : we ~ + a adaigI03ds.aagzANSd Jo Siva fi] Bog
Be | HORST * TIVW¥ | ib
ee } : . 1
=s3 . @OFAMES TULSOd
a anes ALO "
2 cp een sacra Saar

 

 

:19-cv-03518-EMR- Document 1~-FI

   

Wed “VIM. BOW ne
ol¥d SDviso0d tA

. za oS sire pace | fo meen eee a \ 3
~ S9 E1$ : 300: : OS€ #T2S aano Oe Oe a TSS O1 ATWald SSIS ‘i
f: 5 oar |

es

ve ee RS Lite ee peers LACT EL SITE &

 
emt Case 2:19-cv-03518-CMR Document1 Filed 08/05/19 Page 55 of 55

ee IN THE UNITED STATES DISTRICT COURT
Cc y FOR THE EASTERN DISTRICT OF PENNSYLVANIA
BLAZE WATERS, ) _
Plaintiff Civil Action No. 19 3 o 1 8
¥ } — Gudge
AMTRAK,
Defendant. )

NOTICE TO ADVERSE PARTY OF REMOVAL AND CERTIFICATE OF NOTICE TO
PHILADELPHIA MUNICIPAL COURT

Pursuant to 28 U.S.C. § 1446(d), Defendant National Railroad Passenger Corporation
(“Amtrak”) hereby gives written notice to Plaintiff that a notice of removal based upon original
jurisdiction under 28 U.S.C. §§ 1331 and 1349 was filed in the above-captioned matter on August
5, 2019. Amtrak, through counsel, also certifies that a notice of said filing and a copy of the notice
of removal were filed with the Philadelphia Municipal Court for the First Judicial District of
Pennsylvania on August 5, 2019,

Respectfully submitted,

Adama K. Wiltshire (PA. No. 32876)
awiltshire@littler.com

LITTLER MENDELSON, P.C.
Three Parkway

1601 Cherry Street, Suite 1400
Philadelphia, PA 19102

Telephone: 267.402.3000

Facsimile: 267.402.3131

Attorneys for Defendant
National Railroad Passenger Corporation
(“Amtrak”)

Dated: August 5, 2019
